In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Huttner, J.), entered February 23, 2004, which, upon the granting of the defendant’s motion pursuant to CPLR 4401 *477for judgment as a matter of law made at the close of the plaintiffs case, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, it was a provident exercise of discretion to preclude the admission into evidence of magnetic resonance imaging films in fight of the plaintiffs failure to comply with the requirements of CPLR 4532-a and 22 NYCRR 202.17 (see Neils v Darmochwal, 6 AD3d 589 [2004]; Jemmott v Lazofsky, 5 AD3d 558 [2004]; Wagman v Bradshaw, 292 AD2d 84 [2002]; Grassi v Carolina Barbeque, 254 AD2d 38 [1998]).
The plaintiffs additional contention that the trial court erred in granting the defendant’s motion for judgment as a matter of law at the close of the plaintiff’s case is without merit. There was no evidence of causation (see Andre v Seem, 234 AD2d 325 [1996]; cf. Bonner v Hill, 302 AD2d 544, 545 [2003]), and there was insufficient evidence that the plaintiff sustained a serious injury (see Insurance Law § 5102 [d]). Florio, J.P., Krausman, Townes, Mastro and Fisher, JJ., concur.